file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm




                                                               No. 00-203

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                             2000 MT 257

                                                             301 Mont. 482

                                                               10 P.3d 819

                                                            JOHN STILES,

                                                    Petitioner and Respondent,

                                                                      v.

                                      DEPARTMENT OF PUBLIC HEALTH AND

                                     HUMAN SERVICES, STATE OF MONTANA,

                                                    Respondent and Appellant.

                             APPEAL FROM: District Court of the First Judicial District,

                                          In and for the County of Lewis and Clark,

                                     Honorable Jeffrey M. Sherlock, Judge Presiding

                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                        Lonnie J. Olson, Special Assistant Attorney General, Child Support

                                           Enforcement Division, Helena, Montana

                                                            For Respondent:

                                     John Hollow, Attorney at Law, Helena, Montana



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (1 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm

                                              Submitted on Briefs: August 3, 2000
                                                 Decided: September 26, 2000

                                                                    Filed:

                                    __________________________________________

                                                                    Clerk



Chief Justice J. A. Turnage delivered the Opinion of the Court.

¶1 The First Judicial District Court of Montana, Lewis and Clark County, reversed the
Financial Responsibility Decision and Order issued by the Child Support Enforcement
Division of the State of Montana, Department of Public Health and Human Services,
against John Stiles, and found that because Stiles' sister, the legal guardian of the child,
had no right to receive support, no right to support could therefore pass to the State. We
affirm the District Court's ruling.

¶2 The State raises the following issues on appeal:

¶3 1. Did the District Court err when it held that equitable estoppel and waiver applied
prospectively to relieve John Stiles of current and future support obligations for his son?

¶4 2. Did the District Court err when it held the statutory right of the State of Montana to
be reimbursed for the payment of public benefits on behalf of the child was negated by the
conduct of the child's custodian?

¶5 Neal Stiles was born to John and Renna Stiles on November 10, 1986, the youngest of
three children. Within weeks after Neal's birth, the Stiles separated. The Stiles were living
in California, with John serving in the U.S. Navy. John was given responsibility for Neal's
care, and asked his sister in Montana, Cynthia Huffman, now Cynthia Golding, if she
would care for Neal for a short time while he fulfilled his duties at sea. She and her then-
husband, Brian Huffman, agreed.

¶6 Cynthia has sought legal custody of Neal since that time, availing herself of courts in
both Montana and California on numerous occasions. Her efforts met with differing
results, including an award of physical custody handed down by a California court.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (2 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


Cynthia often did not comply with court orders resulting from these efforts, including
orders to allow visitation of Neal by John. John initially offered to pay the Huffmans for
Neal's care, but the Huffmans refused to accept the money, saying it was not needed. At
all times John has covered Neal under his health insurance plan.

¶7 Cynthia applied for and was granted public assistance beginning in November 1995 for
a four-month period, assigning any right to child support she may have had to the State of
Montana. A Notice of Financial Responsibility issued to John on May 3, 1996,
establishing John's monthly obligation for Neal at $388. John requested a hearing to
adjudicate this matter, which was held June 27, 1996. Administrative Law Judge (ALJ)
Lori Ballinger of the Child Support Enforcement Division then issued a Financial
Responsibility Decision and Order to John in November of 1996 establishing his
obligation to provide financial support for Neal in the amount of $511 per month. Stiles
asked Cynthia to sign a waiver of this obligation, but she refused.

¶8 John petitioned for judicial review. The District Court remanded the matter back to
ALJ Susan Schafer to make findings of fact regarding John's claim that Cynthia had
waived her right to receive child support or that she was equitably estopped from asserting
or assigning them. The District Court reserved responsibility for determining whether the
facts found by the ALJ satisfied the elements of waiver and equitable estoppel. The ALJ
found that the requisite elements of waiver and estoppel were present, and these findings
were upheld by the District Court. In addition, the court found that because Cynthia had
no right to receive support, she could not then convey to the State rights greater than those
to which she was entitled. The State of Montana appeals.

                                                            DISCUSSION

¶9 This Court stands firmly behind the precedents and principles providing for the
maintenance and welfare of children by those responsible. Along with these
responsibilities, however, come rights. Here, the sister of John Stiles, Cynthia Huffman,
now Cynthia Golding, has done everything within her power and under the color of law to
deny John's parental rights. We have previously stated, "a natural parent's right to care and
custody of a child is a fundamental liberty interest, which must be protected by
fundamentally fair procedures." In re R.B., Jr. (1985), 217 Mont. 99, 103, 703 P.2d 846,
848. It appears from the record that Cynthia has been entirely successful in that endeavor.
She has stated her intent to make the child her own to her mother and sister, immediately
after being asked as a favor under difficult circumstances to look after the newborn child


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (3 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


for no more than a few months by her brother. She has on at least one occasion refused
John's offer of financial support for Neal. She has flaunted court orders to allow John to
see his child. She has admonished Neal to run and get the nearest police officer if John
ever approaches him, with no legal or rational basis that appears in the record. We concur
with the District Court that as long as Neal remains with Cynthia there will be no award of
child support in this matter, but should that change this issue must be reconsidered.
Because she has no right to support, she has no right to assign to the State.

                                                                  Issue 1

¶10 Did the District Court err when it held that equitable estoppel and waiver applied to
relieve John Stiles of an obligation to provide financial support for his son?

¶11 Neither John nor the State has cited legal authority to this Court that is truly reflective
of the facts and legal and equitable issues present here. Although both have cited authority
from other jurisdictions to support their positions, we find Montana's statutes and legal
precedent adequate to address the relevant legal issues.

¶12 "In matters and proceedings of an equitable nature, this Court shall review all
questions of fact arising upon the evidence presented in the record, whether the same be
presented by specifications of particulars in which the evidence is alleged to be
insufficient or not, and determine the same, as well as questions of law. . . ." Section 3-2-
204(5), MCA; Rase v. Castle Mtn. Ranch, Inc. (1981), 193 Mont. 209, 216, 631 P.2d 680,
684. We will not reverse the trial court in an equity case on questions of fact unless there
is a decided preponderance of the evidence against the findings of the trial court. Lumby v.
Doetch (1979), 183 Mont. 427, 431, 600 P.2d 200, 202 (stating further that we will
presume the findings and judgment by the district court are correct, and when the evidence
furnishes reasonable grounds for different conclusions, the findings of the district court
will not be disturbed); Boz-Lew Builders v. Smith (1977), 174 Mont. 448, 452, 571 P.2d
389, 391. Findings of fact in matters of an equitable nature as well as at law are to be
upheld unless they are clearly erroneous. Rule 52(a), M.R.Civ.P. Finally, the Legislature
contemplated instances where a court would not award child support. In such cases the
court must state its reasons for not so doing. Section 40-4-204(3)(c), MCA.

¶13 The State observes in its initial brief that, "[i]n Montana, waiver and estoppel are not
available to an obligor to use as a sword, to defeat a child's right to current or future
support." Waiver and estoppel are, however, available as a legal shield, to prevent


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (4 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


inequitable results when the best interests of the child are not in dispute. The case perhaps
most parallel to the instant case is State ex rel. Blakeslee v. Horton (1986), 222 Mont. 351,
722 P.2d 1148. There, this Court used equitable estoppel to disallow a mother's claim for
child support when both the mother and father had explicitly agreed that if the father
stayed out of the mother and child's lives, they would stay out of his. The agreement was
mutually observed over fourteen years. We stated then:

        "[S]he can turn the clock backwards on the understanding which was entered into
        and became consummated by mutual observance over the years, and create a
        financial windfall situation-one that can be pursued through County prosecuting
        offices by filling out and signing forms in a local office without any personal
        expense to her. The father and child, on the other hand cannot turn the clock
        backwards to recapture the association which they should have had and could have
        had . . . . Equity cannot allow the mother to participate in nullification of the
        purpose of the law in fact and, at the same time, allow her to claim the benefit of it
        in theory, simply because there is a meter running which can total a dollar loss in
        child support, but nothing to total the loss of a father-son association."

Blakeslee, 222 Mont. at 354-55, 722 P.2d at 1150-51 (emphasis added).

¶14 No more prescient prose could have been written for the case sub judice, where the
facts are even more egregious. Here, the record reveals a father who aggressively sought
to fulfill his legal and moral responsibilities as a parent to his son, only to be thwarted by
his sister who was entrusted with the child's care as a favor to her brother, ostensibly for a
brief time. It was Cynthia's stated and uncontroverted intention to keep this child, in spite
of both his father's and mother's wishes and intentions.

¶15 Just as in Blakeslee, no extenuating circumstances had been established to justify a
fourteen-year delay in seeking child support (e.g., an unsatisfied material need of the child
over the years, or that may have recently arisen), and neither have such circumstances
been established here. Furthermore, Cynthia has been especially litigious, having initiated
numerous court proceedings in both Montana and California, including adoption
proceedings and intervention in John and Renna Stiles' divorce proceedings. Each of these
court appearances was an opportunity to request child support, but her principal concern
appeared to be securing custody of the child, which was granted in 1992.

¶16 Collectively, these facts and circumstances satisfy the elements of equitable estoppel


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (5 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


as found by the ALJ and upheld by the District Court. We have previously ruled that there
need not be an actual agreement between the parties for equitable estoppel to apply when
the requisite elements have been met, and the obligee has impliedly consented to an
arrangement other than the payment of the judgment. In re Marriage of Shorten, 1998 MT
267, ¶ 17, 291 Mont. 317, ¶ 17, 967 P.2d 797, ¶ 17. The elements of equitable estoppel
are:

        (1) [C]onduct, acts, language, or silence amounting to a representation or
        concealment of material facts; (2) these facts must be known to the party estopped at
        the time of his conduct, or at least the circumstances must be such that knowledge of
        them is necessarily imputed to him; (3) the truth concerning these facts must be
        unknown to the party claiming the benefit of estoppel at the time it was acted upon;
        (4) the conduct must be done with the intent, or at least with the expectation, that it
        will be acted upon by the other party or under circumstances that it is both natural
        and probable that it will be so acted upon; (5) the conduct must be relied upon by
        the other party and, thus relying, he must be led to act upon it; and (6) he must in
        fact act upon it so as to change his position for the worse.

Marriage of Shorten, ¶ 18.

¶17 The findings of the ALJ and the District Court support a conclusion that the elements
of equitable estoppel have been satisfied. With regard to the first two elements of
equitable estoppel, the Findings of Fact set forth in the Order Granting CSED's Motion
note the following:

        (5) Betty Stiles is the mother of Ms. Golding (Cynthia) and Mr. Stiles. She was
        present when Neal first went to live with Ms. Golding and Brian Huffman. Ms.
        Golding told Ms. Stiles that it was fate that Neal had come to live with them and
        that he was meant to be her child because Brian's deceased father's name was Neal.
        Ms. Golding told Ms. Stiles that she had gone to the County Attorney to find out
        what she had to do to keep Neal. Ms. Golding told her that she planned to keep Neal
        for one year and then file the appropriate adoption papers.

        (6) Beth McDonough is the sister of Ms. Golding and Mr. Stiles. She was present
        when Neal first arrived in Helena. Ms. Golding stayed with Ms. McDonough while
        waiting for John Stiles' and Neal's arrival. Ms. Golding told Ms. McDonough that
        Neal was destined to be in her life because there have been so many coincidences.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (6 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


        One example given by Ms. Golding was that Neal's name is the same as Brian
        Huffman's deceased father. Ms. Golding and Mr. Huffman could not have children.
        They tried to adopt but failed. Ms. Golding believed that this was supposed to be,
        that God had sent this child to her, and that she was supposed to raise him. Ms.
        McDonough testified that Ms. Golding was adamant about not returning Neal
        because she felt John and Renna were inadequate parents. Immediately after Ms.
        Golding obtained custody of Neal she began saying that she would do anything to
        keep him. . . .

        (11) . . . Ms. Golding told Betty Stiles that she had the resources to keep fighting for
        Neal and that she would do so until John Stiles could not afford to fight her
        anymore.

In addition, in the Order on Remand the ALJ found:

        (30) The mother, Betty Stiles, testified that Cynthia Huffman gave her the
        impression she was going to keep Neal and that she had no intention of returning
        Neal to the parents at any time.

        (31) Betty Stiles further testified that Cynthia Huffman informed her that her brother
        Johnny could not afford to continue the fight for the custody of Neal and that they
        were going to continue in litigation until he was broke.

¶18 Here, Cynthia has given more than implied consent to the terms of this agreement. In
contrast to the mutuality of agreement in Blakeslee, Cynthia has had nearly unilateral
control over the terms of the entire arrangement. It is disingenuous of her to now claim
that she is somehow aggrieved when she has herself orchestrated the circumstances she
now faces. Her conduct and acts in denying John the ability to see his son, coupled with
her silence to him regarding her intent to keep Neal when the record supports the
conclusion that she had many opportunities within and without the courts to assert her
intentions, and which were clearly known to her at the time given her overt statements to
others, satisfy the first two elements of equitable estoppel.

¶19 There is no indication in the record that John had any way of knowing that Cynthia
would make every effort within the court system and without to sever his parental rights,
and then more than twelve years hence expect him to pay child support either retroactively
or prospectively. John's belief was that at the time when Cynthia's plan to exhaust his


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (7 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


financial and emotional reserves was successfully implemented, she and her then-husband
would provide for and raise the child. The ALJ found that, "[h]er actions would not have
lead a reasonable person to believe she would have wanted Mr. Stiles to participate in the
raising of Neal even in the limited capacity of providing financial support." Therefore we
rule the third element of equitable estoppel is satisfied.

¶20 The record clearly establishes Cynthia's intent to exhaust John's resources so that he
would cease his efforts to become reunited with his son, and she and her husbands would
then supplant him as parents. These actions embody the fourth element, i.e., the conduct
must be done with the intent that it will be acted upon by the other party. John did cease
his efforts to regain custody of his son for this very reason. We conclude the fourth
element of equitable estoppel is thus met.

¶21 Elements five and six are intertwined. Cynthia's conduct must have been relied upon
by John, he must have acted upon her conduct, and acted in a way that changed his
position for the worse. Here, the record establishes that John relied in innumerable ways
on Cynthia's conduct, beginning with her assertions that Neal was unavailable to his father
because of Cynthia's vacation plans, forcing him to leave Montana without seeing his son
and return to California; he further relied on Cynthia's conduct as manifested in her
litigiousness, finally leading to exhaustion of his resources and abandonment of his efforts
to regain his son. These resources could have been better directed to the well-being of the
child. Cynthia's protestations and denials ring hollow in the face of her actions. Few acts
constitute a worsening of one's position than losing a child, no matter how lost. The fifth
and sixth elements of equitable estoppel have thus been met.

¶22 We conclude that all six elements of equitable estoppel have been met in this case,
and that therefore Cynthia Golding has no right to receive child support from John Stiles
either retroactively or prospectively. Cynthia has in effect reaped the rewards of her
bargain.

¶23 Because the elements of equitable estoppel have been satisfied, no protracted analysis
of the issue of waiver is necessary. However, we concur with the District Court's analysis
in this regard, finding that Cynthia has in fact waived her right to support from John
through her language and conduct, elements of waiver to which the parties have stipulated.
As the District Court found:

        Cynthia actively attempted to sever the right and ability of the Obligor to adequately


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (8 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


        parent the Child. She did this making her intentions to keep and raise Neal as her
        own known to her mother and sister, by repeatedly denying Mr. Stiles access to the
        Child, by filing court actions to terminate Mr. Stiles' parental rights to gain
        permanent custody of Neal, thereby wearing down Mr. Stiles' financial resources,
        and by intervening in Mr. Stiles' divorce proceedings so she could participate in the
        custody portion of the proceedings.

¶24 The District Court poignantly noted:

        The record reflects that John fought for years to establish a relationship with his son
        Neal and to be able to provide for Neal in his home. Cynthia defied a Montana court
        order demanding the child be returned to his parents, defied a California court order
        regarding John's visitation rights, and accepted a California court order that declined
        to award her any child support for Neal's care.

¶25 The State, perhaps acknowledging the unsavory facts leading to the case at bar, argues
eloquently that the doctrine of equitable estoppel has historically been applied
retrospectively, and should not apply prospectively, concluding that applying equitable
estoppel to future support is tantamount to punishment of Cynthia. However, that is not
our view, nor our purpose. Cynthia sought legal custody before the California court
system, with some success. She has somehow evaded consequences for her refusals to
obey court orders and over the years has effectively become the only true and constant
parent Neal has known. Neal's own biological mother has misspelled his name in court
documents in the record before us. John Stiles has accepted, as perhaps only a true parent
can, that to take Neal from Cynthia at this time would be detrimental to his child under the
totality of the circumstances. We find that the best interests of the child are likely best
served by the present arrangement, and that based on the record, Cynthia is adequately
providing for Neal's needs while reaping the benefits of his companionship and the
elements of relationship, all of which have been denied John.

¶26 This is consistent with statutory language regarding the obligation of a parent for
support and education of their children. "The parent or parents of a child shall give the
child support and education suitable to the child's circumstances." Section 40-6-211,
MCA. Here, because there has been no showing in the record that the child's needs are not
being met, an order of additional support will not be forthcoming. The State raises the
point that even in the case of voluntary relinquishment of parental rights and
responsibilities, a parent will still be liable for support. Section 42-4-402, MCA. Here,


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (9 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


however, we have an involuntary relinquishment of parental rights, and we will not visit
upon John the normal responsibilities under these unique circumstances when the needs of
the child are being met and where he has at all times provided health insurance for the
child.

¶27 The State cites a series of cases that have dealt generally with the issues of the instant
case. The principal cases include In re the Support of Krug (1988), 231 Mont. 78, 751
P.2d 171; In re Marriage of Neiss (1987), 228 Mont. 479, 743 P.2d 1022; and Fitzgerald
v. Fitzgerald (1980), 190 Mont. 66, 618 P.2d 867. These cases are distinguished from the
case at bar primarily on their facts. In all these cases there was court-ordered support
adjudicated at the time of a dissolution of marriage, and an explicit or implicit finding of
need on behalf of the children, none of which is found here. In Support of Krug, the parties
entered into a court-sanctioned modification that was found unconscionable ab initio
because it abrogated child support forever, regardless of circumstances, and no insurance
was provided for the children, which is not the case here. In none of these cases did the
Court analyze the individual elements of either equitable estoppel, or laches, which was
raised in Fitzgerald.

¶28 Central to Fitzgerald was the plain language of the 1971 divorce decree reading that
"the defendant shall have no right to visit said child, unless and until, he pays to the
plaintiff the sum of fifty dollars per month through the clerk of this court for the support
and maintenance of the minor child of the parties hereto." Fitzgerald, 190 Mont. at 67, 618
P.2d at 867. Because the father actively avoided seeing the child for the next eight years,
he then reasoned that he did not have to pay the support. This Court did not concur with
his reasoning. Here, we have a father who has spent the better part of thirteen years
actively attempting to establish relations with his son, as opposed to a pattern of
avoidance. Neither do we concur with the State's assertion that this is a custody dispute
like that in Fitzgerald. The record indicates that John has stated his belief that under the
circumstances his son should remain with Cynthia. Nowhere in the record does it now
appear that he is actively seeking custody of Neal.

¶29 It appears to this Court from the record that in each of the cases cited by the State, the
absent father was attempting to exploit narrow legal technicalities to avoid undisputed
court-ordered support obligations awarded at the time of dissolution, whereas here the
father aggressively sought within and without the courts to provide a home for and
generally maintain and establish a parent-child relationship with his son, only to be
thwarted by his sister. In none of these cases was the ex-spouse or other custodian

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (10 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


explicitly seeking to exhaust the father's will and pecuniary resources to destroy the parent-
child relationship. In this case, however, we conclude that the individual elements of
equitable estoppel have been met, and we uphold the ruling of the District Court.

                                                                  Issue 2

¶30 Did the District Court err when it held the statutory rights of the State of Montana to
be reimbursed for the payment of public benefits on behalf of a child were negated by the
conduct of the child's legal guardian?

¶31 We review a district court's interpretation of the law to determine whether the court's
interpretation of the law is correct. Eddleman v. Aetna Life Ins. Co., 1998 MT 52, ¶ 8, 288
Mont. 50, ¶ 8, 955 P.2d 646, ¶ 8. We conclude here that the District Court did not err in its
interpretation of the law. We agree with the District Court's conclusion that the statutory
rights of the State to be reimbursed for the payment of public benefits are predicated upon
the beneficiary actually having rights capable of being assigned to the State. The State's
arguments concerning this statute are incomplete with regard to the other jurisdictions that
have reviewed similar issues, as the State has not provided the actual statutory language of
the other jurisdictions that were interpreted by the cases cited.

¶32 In Comer v. Comer (Cal. 1996), 927 P.2d 265, the father was subject to an existent
court-ordered child support obligation established at the time of dissolution. The father
made minimal, irregular payments over the years under his obligation. California's Family
Code, § 4821, states that, "if a state or a political subdivision furnishes support to an
individual obligee, it has the same right to initiate an action . . . as the individual obligee
for the purpose of securing reimbursement for support furnished and of obtaining
continuing support." Comer, 927 P.2d at 273. There, the right to support was established
years earlier by the court in divorce proceedings and the State of California simply stepped
into the shoes of the original obligee. We do not agree with the State of Montana's
assertion that the State of California inherited rights greater than those set forth in either
the divorce decree or California's statutes.

¶33 County of San Diego v. Green (Ariz. App. 1991), 810 P.2d 622, also cited by the
State, is in the end much more supportive of the District Court's analysis of the instant
case. While the Arizona appellate court did indeed make the statement set forth by the
State, it did so in remanding the case for further proceedings on the Respondent's
contention that no duty of support was owing under Arizona law. The case was cited by


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (11 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


the same court in Arizona v. Perez (Ariz. App. 1996), 931 P.2d 427, to support a laches
defense against the State of Arizona when the State failed to timely seek support from the
non-custodial parent under an assignment like we have here. The Arizona court noted,
"application of laches under this, it is hoped, exceptional scenario does not unduly
interfere with the State's ability to pursue support arrearages in other cases, nor does it
detract from the strong public policy of promoting the welfare of children." Perez, 931
P.2d at 430. In referring to Green, the court stated, "[t]hat the State has a remedy
unavailable to the custodial parent does not preclude a parent obligated to pay child
support from asserting a viable laches defense against the State. Accordingly the trial court
did not err in finding appellants' claim for child support arrearages barred." Perez, 931
P.2d at 430. We concur, noting that laches is also an equitable doctrine with similar factors
to estoppel.

¶34 If the Montana Legislature had intended that the State would inherit an unequivocal
right to collect from all parties at the time public assistance was granted, regardless of
whether a court had approved an order of support, the language would differ greatly from
the obviously discretionary language actually passed by the Legislature. Section 53-2-613,
MCA, states in pertinent part:

        (2) A person who signs an application for FAIM financial assistance, as defined in
        53-2-902, or related medical assistance assigns to the state, to the department, and to
        the county welfare department all rights that the applicant may have to monetary and
        medical support from any other person in the applicant's own behalf . . . . [Emphasis
        added.]

The District Court stated,

        John did not have an existing child support obligation that Cynthia assigned to
        CSED under subsection (5), instead CSED is trying to establish a new child support
        obligation. Subsection (2) assigns to the State all rights that an applicant may have
        to monetary support from any other person. [Emphasis added.]


Certainly not all recipients of public benefits have such assignable rights, and there were
none here. The word "may" appears to reflect an awareness by the Legislature of this very
principle. "If the statutory language is clear and unambiguous, the statute speaks for itself
and there is nothing left for the Court to construe." Montana Contractors' Assoc. v.
Department of Hwys. (1986), 220 Mont. 392, 394, 715 P.2d 1056, 1058. We will not use

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (12 of 14)3/30/2007 10:39:22 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm


this case to expand upon unambiguous statutory language. We conclude that the District
Court did not abuse its discretion in interpreting the statutory language and that Cynthia
had no rights to support capable of being conveyed to the State.

                                                           CONCLUSION

¶35 As we said in Rase, where the issues are not close, the standard of review is to uphold
the district court on questions of fact unless there is a decided preponderance of the
evidence against its findings. Here, the ALJ's Findings of Fact as adopted by the District
Court were not controverted by the State. As a result, there is little to no evidence against
the Court's findings. Because the District Court's Findings of Fact are not clearly
erroneous and there is no preponderance of evidence against them, we uphold them.

¶36 We have ruled that the elements of equitable estoppel and waiver have been met,
based upon sound Findings of Fact by the ALJ and adopted by the lower court. As a result,
we affirm the District Court's ruling and will not award child support in this matter under
the current circumstances of custody. Should these circumstances change, this matter must
be revisited.

¶37 With regard to the issue of whether the current guardian of the child could assign
rights to the State that she did not have, we will not under these circumstances expand the
regular meaning of the statutory language "may" and confer greater rights to the State than
the guardian possessed.

¶38 Finally, we will not countenance subterfuge and failure to communicate among adults
responsible for the upbringing of children. Those who act extrajudicially or unilaterally to
their benefit in the short term will find rare solace in the long term. The individual and
societal costs for such behavior are immeasurable.

¶39 We hold that the District Court was correct in ruling that John Stiles has no obligation
to provide additional support to his natural son Neal while Neal remains in Cynthia's
physical custody.

¶40 Affirmed.

                                                       /S/ J. A. TURNAGE

                                                               We concur:
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (13 of 14)3/30/2007 10:39:22 AM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm




                                                   /S/ JAMES C. NELSON

                                             /S/ W. WILLIAM LEAPHART

                                               /S/ TERRY N. TRIEWEILER

                                                    /S/ KARLA M. GRAY




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-203%20Opinion.htm (14 of 14)3/30/2007 10:39:22 AM